DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
With respect to claim 11, applicants argue the newly added limitations, the examiner would like to point below for the newly applied interpretation with respect to the prior art.
Insofar as how “each of a plurality of sub-processes” is structurally defined, i.e. a preparing process, a film forming process, or a post- process, Sugiura teaches manufacturing a large number of wafers, which includes a plurality of sub-processes like a preparing process for preparing for vapor deposition, a film forming process occurring during deposition and a post process for cleaning after deposition [0036].  Thereby, Surgiura reads on the claimed invention.   
The examiner suggests further defining what specific target data is collected with respect to each specific sub-processes to overcome the current are interpretation.
Applicant’s arguments with respect to claim(s) 47, 51-53 and 70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 3-9, 20-24, 29, 30, 31, 37, 39-46, 50, 54-57, 61, 62, 64, 65, 67-69 and 71-74 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (2009/0035151).

	With respect to claim 11, Sugiura et al. teaches an information processing apparatus (Fig. 9) detecting presence or absence of abnormality of a vacuum pump (10/20) derived from a product produced within a target vacuum pump (DVP), comprising: one or more processors (106) configured to determine a normal variation range or a normal time variation (i.e. an average current value for the last 12 hours [0031]) behavior of a target state quantity (current) which is a state quantity varying depending on a load of gas flowing into the vacuum pump [0014], based on at least one of past target state quantities of the target vacuum pump or another vacuum pump (i.e. pump current values for 12 hours [0031]); and the one or more processors (106, having control logic ST3 and ST6) configured to compare a current target state quantity (measures current) of the target vacuum pump with the normal variation range or the normal time variation (calculation made in ST2) behavior and output the comparison result [0036], the one or more processors (106) determine the normal variation range of the target state quantity (i.e. an average current value for the last 12 hours [0031] as calculated) for each process of a plurality of sub-processes (i.e. as each process is capable of including normal operation, operation during pressure pumping, when pressure is equal or lower than a set pressure, or when the pressure is higher than the set pressure [0037-0039], as the changes in pressures are directly related to different sub-processes occurring during operation, for example during the introduction of a deposition gas or during the introduction of a cleaning gas indicative of different processes occurring during different parts of manufacturing) using the past target state quantity (over the past 12 hours) of the target vacuum pump (DVP), the plurality of sub-processes being on substrate processing process (as during the manufacturing of one substrate, the pump will change the pressure during both a deposition process and a cleaning process for that one substrate), each of the plurality of sub-process being one of a preparing process, a film forming process, or a post- process (as Sugiura discloses manufacturing a large number of wafers, which would include a preparing process for preparing for vapor deposition, a film forming process occurring during deposition and a post process for cleaning after deposition [0036]), the normal variation range of the target state quantity being determined for each of the plurality of sub-processes (for example, Sugiura discloses for each process of the manufacturing of the wafers, pressure or current values are monitored for variation specific for that process, like deposition [0036],
and the one or more processors (106, i.e. ST3 and ST6) compares a target state quantity (a calculated current) of an operating target vacuum pump (DVP) with the normal variation range for each process [0036] to detect an abnormality data deviating (i.e. exceeding) from the normal variation range (for example in Fig. 4), wherein the one or more processors (106) are configured to determine a pump state judgment criterion [0030] for judging a failure possibility (based on a self-diagnosis) or an operation continuation possibility (i.e. a lack of an alarm indicating continuation of a process) or a warning determination criterion (Fig. 3) for determining whether to output a warning (an alarm), based on a statistical value (average) of a target parameter (current) related to the number of abnormality occurrences (i.e. number of times a peak current is passed [0033]) in a target process [0033].

With respect to claim 12, Sugiura et al. teaches the information processing apparatus (Fig. 9) further comprising: the one or more processors (106) configured to compare the statistical value of the target parameter related to the number of abnormality occurrences [0033] of an operating target pump (DVP) in the target process with the pump state judgment criterion determined by the one or more processors (106) to output a pump state diagnostic value (via the self-diagnosis of the main pump), wherein the pump state diagnostic value includes a failure index (based on the counted number of times the peak current value occurs) indicating a failure possibility or an operation continuation index indicating an operation continuation possibility (based on the system’s ability to paying attention of the alarm set value and the number of times the peak current value is actually generated is counted).

With respect to claim 13, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the one or more processors (106) perform statistical (i.e. that performs the calculated average [0031]) processing on the target parameter (alarm set) related (i.e. related as used when determining the number of crossings) to the number of abnormality occurrences (i.e. crossings) on the failed vacuum pump [0033] in the target process or all the processes to determine a correspondence relationship (with respect to the set alarm) between the statistical value (i.e. average) of the target parameter and the failure index (active count) as the pump state judgment criterion (used to determine the outputted alarm [0030]), and the one or more processors (106) compares the statistical value of the target parameter (averaged current) related to the number of abnormality occurrences (crossings) of the operating target pump (DVP) in the target process or all the processes (during operation) with the correspondence relationship (if the count warrants an alarm [0033]) to output the failure index (i.e. the count used to determine the alarm).

With respect to claim 14, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the one or more processors (106) performs statistical processing on the target parameter (i.e. averaged current) related to the number of abnormality occurrences on the vacuum pump (10/20, capable of being) continuously operated without failure in the target process or all the processes (of manufacturing) to determine a correspondence relationship (i.e. for example collecting data for the average calculation) between the statistical value of the target parameter (averaged current) and the operation continuation index (count) as a judgment criterion [0030], and the one or more processors (106) compares the statistical value of the target parameter (averaged current) related to the number of abnormality occurrences of the operating target pump (DVP) in the target process or all the processes (i.e. pumps used during manufacturing) with the correspondence relationship to output the operation continuation index (used for determining other failures).

With respect to claim 15, Sugiura et al. teaches the information processing apparatus (Fig. 9) the one or more processors (106) configured to compare the statistical value of the target parameter (averaged current) related to the number of abnormality occurrences (counts) of the target pump (DVP) in the target process or all the processes (during manufacturing) with a warning determination criterion determined by the one or more processors (106, [0033]) where the counts are used to output an alarm) and output a warning depending on the comparison result [0033].

With respect to claim 16, Sugiura et al. teaches the information processing apparatus (Fig. 9) the one or more processors (106) configured to divide the past target state quantity of the target vacuum pump (DVP) into each process (i.e. processes during manufacturing [0036]), wherein the one or more processors (106) determines the normal variation range (i.e. Fig. 5, the normal range for a specific method for specific processes during manufacturing) of the target state quantity for each divided process [0036].

With respect to claim 17, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the one or more processors (106) divides the past target state quantity of the target vacuum pump (DVP) into each process ([0036] of past events capable of being) based on film formation start timing (i.e. a start time during deposition of material [0033]) included in a film formation start signal input from an abatement apparatus (i.e. a control device, Fig. 3, [0040-0047] as a starting point (i.e. a beginning point of manufacturing).

With respect to claim 19, Sugiura et al. teaches the information processing apparatus (Fig. 9) wherein the target parameter (current) related to the number of abnormality occurrences (crossings) is the number of times of abnormality occurrence or an abnormality occurrence frequency [0033] obtained by dividing the number of times of abnormality occurrence (i.e. crossings by a peak) by a period (defined period) of the specific process (as seen in Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (2009/0035151) in view of Barros et al. (2018/0286705).

With respect to claim 18, Sugiura et al. teaches all that is claimed in the above rejection of claim 16 including the one or more processors (106) determines a film formation start signal based on a sensor value (i.e. a signal representative of current [0033]), and divides the past target state quantity (i.e. past currents used for the alarm set) of the target vacuum pump (DVP) for each process [0036] based on the film formation start timing as a starting point (i.e. inflow gas during the deposition process) but remains silent regarding a gas sensor configured to measure concentration of specific gas within the vacuum pump.
Barros et al. teaches in [0009] a gas sensor configured to measure concentration of specific gas within a vacuum pump.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Sugiura et al. to include the gas sensor of Barros to provide a start signal when gas is sensed because Barrors teaches such a modification provides precise detecting and determination of gas flow and control in the apparatus, thereby improving the overall manufacturing process of a semiconductor product [0003].

Claims 47-49, 51- 53 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (2009/0035151) in view of Tomoyasu (2004/0138773).

With respect to claim 47, Sugiura et al. teaches a criterion data determination apparatus (Fig. 9), comprising: a determination unit (106) configured to refer to a storage device (i.e. memory card [0052]) in which an abnormality data (i.e. monitored current or pressure values [0054]) detected in data of a state quantity of a continuously operable vacuum pump (i.e. as data is stored from a pump [0048] used to create averaged reference data for setting alarm limits) after a set time has passed (after every second, data is saved and stored up to six weeks [0052]) since it was operated is stored (in the memory) to determine a criterion data (i.e. alarm sets and number of crossings that dictate a failure [0031] [0033]) for judging an operation continuation possibility of pump using a tendency (i.e. the number of crossing) of the abnormality data of the vacuum pump for a predetermined period (defined by a time set for a manufacturing process that uses the pump) before lapse of the set time(after every seconds before that second has lapsed and is saved up to 6 weeks [0052]) .
Sugiura remains silent regarding abnormally data is from a reference vacuum pump being different from a target vacuum pump.
Tomoyasu teaches a similar apparatus that includes using data from a reference processing apparatus using a reference measuring apparatus to use for comparing data against [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Sugiura to include the structure of Tomoyasu such that a pump in Sugiura is defined as a reference pump who’s data is collected and used to create reference data for determining abnormality data of a target processing apparatus,  Such a modification is adventitious because Tomayasu teaches such a modification prevents any inconsistencies among the measurement results obtained from the other individual processing apparatuses, like pumps, [0020].
The method steps of claim 51 are performed during the operation of the rejected structure of claim 47.
With respect to claim 53, Sugiura et al. as modified teaches a computer readable recording medium (memory of a computer in Fig. 8) performing the computer executed steps of claim 47 during the operation of the rejected claim 53.

With respect to claim 48, Sugiura et al. teaches the criterion data determination apparatus (Fig. 9) wherein one or more processors (106) determine the criterion data ([0030] like an alarm set) for each attribute of a vacuum pump (10, depending on a process during the manufacturing).

With respect to claim 49, Sugiura et al. teaches the criterion data determination apparatus (Fig. 9) wherein one or more processors (106) determine the criterion data [0030] for each manufacturing process (for example deposition or cleaning, [0036]) of a semiconductor manufacturing apparatus [0026].

With respect to claim 52, Sugiura et al. teaches (Fig. 9) a non-transitory computer readable recording medium storing a program that upon execution on a computer (105/106) to cause a system at least to: refer to a storage unit (106a) in which a criterion data [0030] for judging a failure arrival possibility (i.e. a crossing of the set alarm limit) determined using a tendency of an abnormality data detected in data (i.e. a count of the crossings [0033]) of a state quantity (current) for a predetermined period (during operation of the pump) before lapse of a set time (before the lapses of a second [0052] so the data is saved accordingly) of a continuously operable vacuum pump (10) after the set time (a second) has passed since it was operated (during the manufacturing process) is stored to compare a tendency of an abnormality data detected from data (i.e. current data) of a state quantity (current) of an operating vacuum pump (10) with the criterion data (set alarm) stored in the storage device (106), and output the comparison result (as an alarm, Fig. 3).
Sugiura remains silent regarding abnormally data is from a reference vacuum pump being different from a target vacuum pump.
Tomoyasu teaches a similar apparatus that includes using data from a reference processing apparatus using a reference measuring apparatus to use for comparing data against [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Sugiura to include the structure of Tomoyasu such that a pump in Sugiura is defined as a reference pump who’s data is collected and used to create reference data for determining abnormality data of a target processing apparatus,  Such a modification is adventitious because Tomayasu teaches such a modification prevents any inconsistencies among the measurement results obtained from the other individual processing apparatuses, like pumps, [0020].

With respect to claim 70, Sugiura et al. teaches an information processing method, comprising: referring to a storage device (106a) in which a criterion data [0030] for judging a failure arrival possibility (i.e. a crossing of the set alarm limit) determined using a tendency of an abnormality data detected (via counting the crossings) in data of a state quantity (current) of a failed vacuum pump (DVP1) is stored to compare (by 106) the tendency of the abnormality data detected (i.e. counted crossings) from the data of a state quantity of an operating vacuum pump (i.e. for example DVP2) with the criterion data [0030] stored in the storage device (106a); comparing the state quantity of the operating vacuum pump (i.e. current from the operating pump) with a statistical quantity of a value (i.e. averaged currents used to set limits) based on the state quantity (current) at the time of the failure of the failed vacuum pump (i.e. as these limits are based on values detected and processes in [0031]), and performs a control (of the processor 106) to issue a notification (alarm) according to the comparison result; and outputting the comparison result (via the alarm to a user).
Sugiura remains silent regarding abnormally data is from a reference vacuum pump being different from a target vacuum pump.
Tomoyasu teaches a similar apparatus that includes using data from a reference processing apparatus using a reference measuring apparatus to use for comparing data against [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Sugiura to include the structure of Tomoyasu such that a pump in Sugiura is defined as a reference pump who’s data is collected and used to create reference data for determining abnormality data of a target processing apparatus,  Such a modification is adventitious because Tomayasu teaches such a modification prevents any inconsistencies among the measurement results obtained from the other individual processing apparatuses, like pumps, [0020].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853